                         United States District Court
                       Western District of North Carolina
                             Statesville Division

         Berwyn Robinson,                       JUDGMENT IN CASE

            Plaintiff(s),                         5:18-cv-00073-MR

                 vs.

 Alexander Correctional Institution,
              et al

           Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s June 22, 2020 Order.

                                           June 22, 2020




         Case 5:18-cv-00073-MR Document 9 Filed 06/22/20 Page 1 of 1
